       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


__________________________________________
                                          :
NEWCHOPS RESTAURANT COMCAST               :
LLC, doing business as Chops              :      No. 2:20-CV-01949-TJS
                                          :
                           Plaintiff,     :      CIVIL ACTION
                                          :
            v.                            :
                                          :
ADMIRAL INDEMNITY COMPANY                 :
                                          :
                          Defendant.      :
                                          :




______________________________________________________________________________

   BRIEF IN SUPPORT OF ADMIRAL INDEMNITY COMPANY’S MOTION FOR
                       JUDGMENT ON THE PLEADINGS
______________________________________________________________________________




   Eric A. Fitzgerald, Esquire            Antonia B. Ianniello (pro hac vice pending)
   Attorney ID No.: 72590                 John F. O’Connor (pro hac vice pending)
   Hillary N. Ladov, Esquire              STEPTOE & JOHNSON LLP
   Attorney ID No.: 315833                1330 Connecticut Avenue, N.W.
   GOLDBERG SEGALLA LLP                   Washington, D.C. 20036
   1700 Market Street, Suite 1418         202-429-3000
   Philadelphia, PA 19103                 aianniello@steptoe.com
   267-519-6800                           joconnor@steptoe.com
   efitzgerald@goldbergsegalla.com
   hladov@goldbergsegalla.com
                                          Attorneys for Defendant
                                          Admiral Indemnity Company
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 2 of 24




I.     INTRODUCTION

       Plaintiff NewChops Restaurant Comcast LLC d/b/a Chops (“NewChops”) seeks a

declaratory judgment that it is entitled to insurance coverage from Admiral Indemnity Company

(“Admiral”) for claimed business income losses allegedly caused by the Coronavirus global

pandemic and resulting government orders mandating that restaurants not permit in-person dining

(“Governmental Orders”). The plain and unambiguous terms of the policy issued by Admiral

(“Admiral Policy” or “Policy”), however, provide coverage only for losses caused by direct

physical loss of or damage to property and not pure economic losses caused by apprehension of,

or efforts to contain, a pandemic. Nor are the requirements for obtaining Civil Authority coverage

otherwise met. Moreover, even if there were plausible allegations of direct physical damage in

the Complaint, which there are not, the Policy broadly excludes from coverage any business

income losses caused by or resulting from a virus. Thus, plaintiff has no legal basis on which to

claim coverage from Admiral.

       More specifically, there are at least four reasons why plaintiff is not entitled to coverage

here. First and foremost, the Admiral Policy contains an “Exclusion of Loss Due to Virus or

Bacteria” that excludes coverage for “loss or damage caused by or resulting from any virus,

bacterium, or other microorganism that induces or is capable of inducing physical distress, illness

or disease.” As plaintiff’s claims plainly concern alleged loss or damage caused by or resulting

from a deadly virus, the exclusion squarely applies and the Court need look no further than its

application to dispose of the Complaint.

       Second, there can be no coverage under the Civil Authority grant of coverage in the

Admiral Policy because the Governmental Orders on which NewChops relies did not “prohibit

access” to NewChops’s restaurant. Rather, by the explicit terms of the orders, restaurants like
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 3 of 24




Chops were allowed to provide take-out and delivery services. The courts have uniformly held

that the prohibition of direct access must be “complete” and “total” for coverage to be triggered.

       Third, the elements of Civil Authority coverage are not satisfied in the absence of proof

that the orders were issued, inter alia, as a result of damage to property within one mile of

NewChops’s restaurant, as required by the Admiral Policy. Nowhere in the Governmental Orders

is there any allegation that physical damage to property within this radius has occurred as a result

of COVID-19. To the contrary, the Governmental Orders forbid congregation or close contact of

individuals, not because of known physical damage to property, but because such measures can

mitigate or slow transmission of the disease.

       Lastly, plaintiff cannot obtain a declaration of coverage without an actual showing of direct

physical loss of or damage – either to its own property or to property within a one-mile radius that

gives rise to governmental closure orders. As to its own property, NewChops consciously avoids

this essential pleading element altogether, stating that it “does not seek any determination of

whether the Coronavirus is physically in or at the Insured Property . . .” Compl. ¶ 48. As to

damage to property within a one-mile radius, the Complaint is utterly silent. The lack of plausible

allegations of physical damage or loss is fatal to plaintiff’s claims.

       Accordingly, as a matter of law, NewChops is not entitled to coverage for the business

losses alleged in the Complaint. The Court should enter judgment in Admiral’s favor pursuant to

Federal Rule of Civil Procedure 12(c).

II.    STATEMENT OF FACTS

       A.      NewChops’s Declaratory Judgment Action

       Plaintiff, the owner of the Chops restaurant in Philadelphia, commenced this lawsuit on

April 17, 2020 seeking a declaration that it is entitled to insurance coverage under the Admiral

                                                  2
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 4 of 24




Policy for all “business losses” that it has incurred and will incur as a result of the COVID-19

global pandemic and Governmental Orders requiring closures of certain businesses. Specifically,

NewChops alleges that, between March 6 and April 1, 2020, the Governor of Pennsylvania and

the Mayor of Philadelphia issued a series of Proclamations and Orders declaring a state of

emergency in the Commonwealth as a result of COVID-19 and subsequently requiring partial or

full closures of certain businesses in order to mitigate the risk of transmission and community

spread of the virus. Compl. ¶¶ 25-30. NewChops claims to have “shut its doors for customers on

March 16, 2020.” Id. ¶ 2.

       In its Complaint, NewChops claims, in broad conclusory terms, that the coronavirus is

“physically impacting Chops.” Comp. ¶ 40. At the same time, however, plaintiff does not contend

that its insured property is actually contaminated. To the contrary, plaintiff goes to great pains to

note that “Plaintiff does not seek any determination of whether the Coronavirus is physically in or

at the Insured Property . . . .” Compl. at ¶ 48. Nor does plaintiff point to any property in the one-

mile vicinity of Chops that has been physically damaged as a result of COVID-19 or that the

Governmental Orders identify any such damage.

       Notwithstanding the absence of these critical allegations, NewChops seeks a variety of

declaratory relief, geared for the most part to establishing coverage under the Civil Authority

provisions of the Admiral Policy. These include declarations that: (1) the Governmental Orders

constitute a “prohibition of access” to plaintiff’s insured property within the meaning of the

Policy; (2) the prohibition of access “is specifically prohibited access as defined in the Policy;” (3)

the Governmental Orders “trigger coverage under the Policy”; and (4) the Policy provides

coverage to plaintiff for any “current, future and continued civil authority closures of restaurants

in Philadelphia County due to physical loss or damage directly or indirectly from the Coronavirus

                                                  3
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 5 of 24




under the Civil Authority parameters.” Compl., Prayer for Relief. Almost as an afterthought,

plaintiff seeks a fifth declaration that: (5) “the Policy provides business income coverage in the

event that Coronavirus has directly or indirectly caused a loss or damage at the Plaintiff’s Insured

Property or in the immediate area of the Plaintiff’s Insured Property.” Id.

       Although the Complaint fails to identify any form of direct physical loss of or damage to

property, it does recount in meticulous detail the various orders and directives issued by the Mayor

of Philadelphia and the Governor of Pennsylvania that purportedly shut down plaintiff’s restaurant.

These orders are singularly based upon efforts to stop or slow the spread of

COVID-19:

       •   “On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation
           of Disaster Emergency, the first formal recognition of an emergency situation
           in the Commonwealth as a result of COVID-19.” Compl. ¶ 25 (emphasis
           added). Governor Wolf’s Proclamation declares a state of emergency and
           proclaims that it “is critical to prepare for and respond to suspected or confirmed
           cases in the Commonwealth and to implement measures to mitigate the spread
           of COVID-19.” Compl., Ex. 2 at 1 (emphasis added).

       •   The Complaint cites to an Internet link to the March 16, 2020 order of
           Philadelphia Mayor Jim Kenney. Compl. ¶ 26. The order states that certain
           business closures were required “in order to reduce the spread of the COVID-
           19 novel coronavirus in Philadelphia.” The Mayor’s order provides that
           “[f]ood establishments may only accommodate online and phone orders for
           delivery and pick-up, and cannot allow dine-in service, for the duration of these
           restrictions.”1

       •   The Complaint cites to Governor Wolf’s March 19, 2020 order. Compl. ¶ 27.
           That order states that “[a]ll restaurants and bars previously have been ordered
           to close their dine-in facilities to help stop the spread of COVID-19.”2 The
           order further provides that “businesses that offer carry-out, delivery, and drive-


       1
            www.phila.gov/2020-03-16-city-announces-new-restrictions-on-business-activity-in-
philadelphia/ (emphasis added) (last visited May 30, 2020).
       2
        www.scribd.com/document/452416027/20200319-TWW-COVID-19-Business-Closure-
Order (emphasis added) (last visited May 30, 2020).
                                                 4
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 6 of 24




            through food and beverage service may continue, so long as social distancing
            and other mitigation measures are employed to protect workers and patrons.”

       •    “On March 22, 2020, Philadelphia Mayor Jim Kenney issued an Emergency
            Order Temporarily Prohibiting Operation of Non-Essential Businesses and
            Congregation of Persons to Prevent the Spread of 2019 Novel Coronavirus.”
            Compl. ¶ 28 (emphasis added); see also Compl., Ex. 3. That order allowed
            Essential Retail Businesses and Activities to remain open, and designated as an
            Essential Retail Business and Activity, “‘Food Services’ or restaurants limited
            to providing delivery service or pre-ordering online or via phone (strictly
            prohibited are walk-in ordering, dine-in service, and mobile food vendors, such
            as food trucks).” Compl., Ex. 3.

       •    The Complaint cites March 23, 2020 orders by Governor Wolf and the
            Pennsylvania Department of Health requiring quarantine, isolation, and social
            distancing for certain Pennsylvania counties, but which continued prior
            exemptions allowing restaurants to remain open for take-out and delivery
            service. Compl., Ex. 4 at 2, Ex. 5 at 1. Governor Wolf justified his order as
            “the most efficient and practical means for the prevention and suppression of
            disease.” Id., Ex. 4 at 1 (emphasis added). The Department of Health issued
            its order “[t]o protect the public from the spread of Coronavirus (COVID-19).
            Id., Ex. 5 at 1 (emphasis added).

       B.      The Policy

       Admiral issued the Policy to NewChops with a policy period of September 8, 2019 to

September 8, 2020. A copy of the policy attached hereto as Exhibit 1. The Policy is a Commercial

Lines Policy with four coverage parts: (1) Commercial Auto; (2) Commercial General Liability;

(3) Commercial Property; and (4) Commercial Umbrella.            Only the Commercial Property

Coverage Part of the Policy is implicated in this suit.3




       3
         For the convenience of the Court, the pages of the Policy have been numbered
sequentially in the bottom right hand corner. Citations are to the Policy pages as well as the
applicable Policy Forms. Ex. 1 at 57 (Form CSMR 00 30 01 14); id. at 3 (Form IL DS 83 00 04
10).
                                                  5
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 7 of 24




       Subject to all of its terms, exclusions and limitations, the Policy provides coverage to

plaintiff for the loss of “Business Income” it sustains due to the necessary suspension of its

operations, where the suspension is “caused by direct physical loss of or damage to property” at

premises described in the Policy. Ex. 1 at 56 (Form CSMR 00 30 01 14). Plaintiff’s coverage

demands are centered on the “Civil Authority” coverage of the Commercial Property Coverage

Part, however, which provides as follows:

               When a Covered Cause of Loss causes damage to property other
               than property at the described premises, we will pay for the actual
               loss of Business Income you sustain and necessary Extra Expense
               caused by action of civil authority that prohibits access to the
               described premises, provided that both of the following apply:

               (1) Access to the area immediately surrounding the damaged
                   property is prohibited by civil authority as a result of the
                   damage, and the described premises are within that area but are
                   not more than one mile from the damaged property; and

               (2) The action of civil authority is taken in response to dangerous
                   physical conditions resulting from the damage or continuation
                   of the Covered Cause of Loss that caused the damage, or the
                   action is taken to enable a civil authority to have unimpeded
                   access to the damaged property.

Ex.1 at 57 (Form CSMR 00 30 01 14). The “described premises” for purposes of the Civil

Authority coverage is the Chops restaurant location.4

       Taken together, there are four prerequisites that must be satisfied to trigger Civil Authority

coverage and compensate plaintiff for its actual loss of Business Income or Extra Expense: (1) a

“Covered Cause of Loss” must cause damage to property other than property at the “described”

(or insured) premises (here Chops Restaurant); (2) an “action of civil authority” must “prohibit



       4
          The restaurant is located at 1701 JFK Blvd., Philadelphia, Pennsylvania 19103 and is
identified in the Commercial Property Declarations. See Ex. 1 at 26 (Form CP DS 83 00 04 10).
                                                 6
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 8 of 24




access” to the described premises as a result of the damage to nearby property; (3) access to the

area immediately surrounding the damaged property must be prohibited by civil authority “as a

result of the damage” and the damaged property must be not only within that area but no more

than one mile from the described premises; and (4) as relevant here, the action of civil authority

must be taken in response to “dangerous physical conditions resulting from the damage or

continuation of the Covered Cause of Loss that caused the damage.” Id.5

       A “Covered Cause of Loss” is defined in the Policy as “Risks of Direct Physical Loss”

unless the loss is excluded. Ex. 1 at 68 (Form CSMR 10 30 01 14).

       Importantly, the Policy also contains the Virus Exclusion, which was added as an

Endorsement to the Policy. That exclusion provides in pertinent part as follows:

            EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

            This endorsement modifies insurance provided under the following:

            Commercial Property Coverage Part
            Standard Property Policy

       A. The exclusion set forth in Paragraph B. applies to all coverage under all forms
          and endorsements that comprise this Coverage Part or Policy, including but not
          limited to forms or endorsements that cover property damage to buildings or
          personal property and forms or endorsements that cover business income, extra
          expense or action of civil authority.

       B. We will not pay for loss or damage caused by or resulting from any virus,
          bacterium or other microorganism that induces or is capable of inducing
          physical distress, illness or disease. However, this exclusion does not apply
          to loss or damage caused by or resulting from “fungus”, wet rot or dry rot. Such
          loss or damage is addressed in a separate exclusion in this Coverage Part or
          Policy.



       5
          The action of civil authority can also be taken to enable a civil authority to have
unimpeded access to damaged property. There is no allegation that the Governmental Orders were
issued for this purpose.
                                                7
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 9 of 24




Virus Exclusion, Ex.1 at 79 (Form CP 01 40 07 06) (emphasis added). As noted, the Virus

Exclusion applies to all coverage “under all forms and endorsements” that comprise the

Commercial Property Coverage Part, including but not limited to forms or endorsements that cover

“action of civil authority.”

III.   LEGAL STANDARDS

       A.      Standard for a Motion for Judgment on the Pleadings

       A motion for judgment on the pleadings under Rule 12(c) “is analyzed under the same

standards that apply to a Rule 12(b)(6) motion.” See Wolfington v. Reconstructive Orthopaedics

Assocs. II PC, 935 F. 3d 187, 194 (3d Cir. 2019). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). More is required than “labels and

conclusions” and “a formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Nor will courts accept legal conclusions couched

as factual allegations to satisfy pleadings requirements. Iqbal, 556 U.S. at 679. Significantly,

courts in this Circuit have not hesitated to grant Rule 12(c) motions in insurance coverage cases,

where the insured cannot show any entitlement to relief under any plausible set of facts alleged in

the pleadings. See Nationwide Mut. Ins. Co. v. Brown, 226 F. App’x 153, 156 (3d Cir. 2007)

(finding policy exclusion barred coverage and granting insurer’s Rule 12(c) motion); Nautilus Ins.

Co. v. Shawn Owens Inc., 316 F. Supp. 3d 873, 878 (E.D. Pa. 2018).

       In ruling on a Rule 12(c) motion, the Court may consider materials not attached to the

complaint that are incorporated by reference and are central to the plaintiff’s claims. Wolfington,

935 F. 3d at 195 (holding that undisputedly authentic documents may be considered in Rule 12(c)

motions if the plaintiff’s claims are based upon the documents); Citisteel USA, Inc. v. Gen. Elec.

                                                  8
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 10 of 24




Co., 78 F. App’x 832, 835 (3d Cir. 2003) (same). This suit rests entirely on NewChops’s claims

to insurance coverage under the Admiral Policy, of which only the Declarations Page was attached

to the Complaint. Accordingly, the Court can consider the entire policy, which is attached in full

to this Memorandum, in ruling on Admiral’s Rule 12(c) motion.

       B.      Pennsylvania Law Applies to Construction of the Policy

       A federal court presiding over a case based on diversity jurisdiction must apply the choice

of law rules of the state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

(1941). Under Pennsylvania’s choice of law rules, a contract is construed according to the law of

the state with the “most significant contacts or relationship with the contract.” Hammersmith v.

TIG Ins. Co., 480 F.3d 220, 227-28 (3d Cir. 2007) (quoting Wilson v. Transport Ins. Co., 889 A.2d

563, 571 (Pa. Super. Ct. 2005)). Admiral issued the Policy to NewChops in Pennsylvania, through

a Pennsylvania broker, and the Policy provides coverage for an insured property located in

Pennsylvania. Ex. 1 at 26 (Form CP DS 83 00 04 10). Accordingly, Pennsylvania law governs

construction of the Policy.

       Under Pennsylvania law, “[c]ontract interpretation is a question of law that requires the

court to ascertain and give effect to the intent of the contracting parties as embodied in the written

agreement.” In re Old Summit Mfg., LLC, 523 F.3d 134, 137 (3d Cir. 2008) (citing Dep’t of

Transp. v. Pa. Indus. for the Blind & Handicapped, 886 A.2d 706, 711 (Pa. Commw. Ct. 2005)).

When the language of an insurance policy is clear and unambiguous, the court is bound to give

effect to that language. 401 Fourth St., Inc. v. Inv’rs Ins. Grp., 879 A.2d 166, 171 (Pa. 2005).

Moreover, policy terms “should be read to avoid ambiguities,” Imperial Cas. & Indem. Co. v. High

Concrete Structures, Inc., 858 F.2d 128, 131 (3d Cir. 1988), and courts may not “distort the

meaning of the language or resort to a strained contrivance in order to find an ambiguity.” Madison

                                                  9
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 11 of 24




Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999) (citing Steuart v.

McChesney, 444 A.2d 659, 663 (Pa. 1982)); see also Imperial Cas. 858 F.2d at 128 (“a court

cannot rewrite the terms of a policy or give them a construction in conflict with the accepted and

plain meaning of the language of the policy”).

IV.    ARGUMENT

       The COVID-19 pandemic has wreaked havoc on public health and the economic fortunes

of businesses nationwide in unimaginable ways. But no matter how extensive its reach, and how

sympathetic its victims, the pandemic can provide no basis to impose on insurers, like Admiral,

obligations for risks they never undertook to write, never collected premium for and, indeed,

expressly excluded. A simple, commonsense reading of the Admiral Policy, starting with the Virus

Exclusion but including the panoply of other unmet policy requirements, leads to the inescapable

conclusion that there is no coverage, as a matter of law, for NewChops’s claims. Judgment should

be entered in Admiral’s favor under Rule 12(c).

       A.      The Virus Exclusion Bars Coverage

       The Virus Exclusion precludes coverage for “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.” Ex. 1 at 79, ¶ B (Form CP 01 40 07 06). By its terms, the Virus

Exclusion expressly applies to all forms and endorsements that comprise coverages under the

Policy’s Commercial Property Coverage Part, including “forms or endorsements that cover

business income, extra expense or action of civil authority.” Id. at ¶ A (emphasis added). Thus,

no matter what coverage NewChops seeks, and no matter what theories it advances in support of

its claims, the Virus Exclusion forecloses such coverage.




                                                 10
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 12 of 24




       The elements necessary to apply the Virus Exclusion are fully satisfied here. First, as its

name plainly reflects and as plaintiff necessarily concedes, the Coronavirus (COVID-19) is a

“virus.” See, e.g., Compl. ¶ 20. Second, the Complaint also specifically alleges that Coronavirus

induces or is capable of inducing physical distress, illness or disease. NewChops’s Complaint

correctly alleges that the Coronavirus is “deadly” (Compl. ¶ 23) and the Government Orders

NewChops attaches to its Complaint similarly recognize the hazardous nature of COVID-19.

Compl., Ex. 2 at 1 (“COVID-19 is a disease capable of causing severe symptoms or loss of life,

particularly to older populations and those individuals with preexisting conditions”); Compl., Ex.

3 at 2 (“COVID-19 can cause severe disease and death, particularly in older adults and other

vulnerable populations”); Compl., Exs. 4 & 6 at 1 (COVID-19 is a “public health emergency of

international concern.”); Compl., Ex. 5 at 2 (“COVID-19 is a threat to the public’s health”).

       Finally, it also is clear that any business losses alleged by NewChops were “caused by or

resulting from” Coronavirus. NewChops alleges that it “shut its doors” and ceased operations “[i]n

light of the Coronavirus global pandemic and state and local orders mandating that restaurants not

permit in-store dining.” Compl. ¶ 2. It broadly acknowledges that Governor Wolf’s March 6,

2020 state of emergency declaration was “the first formal recognition of an emergency situation

in the Commonwealth as a result of COVID-19.” Compl. ¶ 25 (emphasis added). The Complaint

similarly cites to and relies on various orders issued by Governor Wolf and Mayor Kenney, all of

which point to COVID-19 as the reason for entry of the orders. See Mayor Kenney Order of Mar.

16, 2020 (ordering the closure of certain businesses “in order to reduce the spread of the COVID-

19 novel coronavirus in Philadelphia”);6 Gov. Wolf Order of Mar. 19, 2020 (requiring closure of



       6
            www.phila.gov/2020-03-16-city-announces-new-restrictions-on-business-activity-in-
philadelphia/ (emphasis added) (last visited May 30, 2020).
                                                11
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 13 of 24




certain businesses in order “to help stop the spread of COVID-19”);7 Mayor Kenney Order of Mar.

22, 2020 (Compl., Ex. 3 at 2) (requiring closure of certain businesses “in order to limit the spread

of COVID-19.” (emphasis added)); Gov. Wolf Orders of Mar. 23 and Apr. 1, 2020 (Compl., Exs.

4 & 6 at 1) (requiring closure of certain businesses as the “most efficient and practical means for

the prevention and suppression of disease”). Thus, irrespective of how plaintiff characterizes its

losses or claims, they fall squarely within the broad scope of the exclusion.8

       This Court has upheld similarly unambiguous exclusions barring coverage for losses

caused by hazardous substances or microorganisms. For example, in Sentinel Ins. Co., Ltd. v.

Monarch Med. Spa, Inc., 105 F. Supp. 3d 464 (E.D. Pa. 2015), the court enforced an exclusion for

fungi, bacteria and virus against claims for bacterial infections resulting from certain surgeries. Id.

at 472 (enforcing exclusion of coverage for “[i]njury or damage arising out of or related to the

presence of, suspected presence of, or exposure to fungi, bacteria and virus” based on showing that

Group A Strepococcus is a bacterium); see also Certain Underwriters at Lloyds of London v.

Creagh, 563 F. App’x 209, 211 (3d Cir. 2014) (policy’s “microorganism exclusion” precluded

coverage for the cost of remediating bacteria that escaped from a decomposed body at the insured’s

apartment building); Alea London Ltd. v. Rudley, No. Civ.A. 03-CV-1575, 2004 WL 1563002, at




       7
        www.scribd.com/document/452416027/20200319-TWW-COVID-19-Business-Closure-
Order (emphasis added) (last visited May 30, 2020).
       8
         Indeed, coverage under the various coverage grants of the Policy must be caused by direct
physical loss of or damage to property “caused by or resulting from a Covered Cause of Loss,”
defined as “Risks of Direct Physical Loss.” See Ex. 1 at 56-57 (Form CSMS 00 30 01 14); id. at
68 (Form CSMR 10 30 01 1). The Virus Exclusion, added by endorsement to the Policy, removed
viruses as a Covered Cause of Loss or covered risk.
                                                  12
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 14 of 24




*3 (E.D. Pa. July 13, 2004) (mold exclusion bars coverage for suit alleging mold contamination).

Other courts are in accord.9

       No doubt anticipating this motion, plaintiff’s Complaint mentions the Virus Exclusion in

passing, noting without elaboration that “[t]he Policy’s Exclusion of Loss Due to Virus or Bacteria

does not apply to the business losses incurred by Plaintiff here.” Compl. ¶ 19. But, as the Supreme

Court has counseled, this type of bare assertion – couching erroneous legal conclusions as fact –

is insufficient to avoid dismissal. Twombly, 550 U.S. at 555. “A court must give effect to the plain

language of the insurance contract read in its entirety.” Cont’l Cas. Co. v. County of Chester, 244

F. Supp. 2d 403, 407 (E.D. Pa. 2003). The Virus Exclusion is clear and unambiguous and fully

applies to losses caused by or resulting from COVID-19. No other conclusion can be reached but

that plaintiff’s claims for insurance coverage based upon COVID-19 losses are excluded.

       B.      The Policy’s “Civil Authority” Coverage Does Not Apply Because The Civil
               Authority Orders Do Not Prohibit Access To The Insured Premises

       The Policy’s Civil Authority coverage grant explicitly requires an action of civil authority

to prohibit access to the described (or insured) premises. Courts have held that the word “prohibit”




       9
          See, e.g., Koegler v. Liberty Mut. Ins. Co., 623 F. Supp. 2d 481, 484 (S.D. N.Y. 2009)
(virus exclusion in policy was “so obvious,” “couched in plain English and not at all difficult to
understand” such that insurer should have known to deny coverage under exclusion); Int’l Servs.
Corp., No. 13-662, 2014 WL 6460844, at *13 (E.D. La. Nov. 17, 2014) (bacteria/virus exclusion
in commercial liability policy bars coverage for legionella claims against hotel); Lambi v. Am. Mut.
Ins. Co., No. 4:11-cv-906, 2012 WL 2049915, at *4-5 (W.D. Mo. June 6, 2012) (communicable
disease exclusion in homeowners policy barred insurance coverage for virus claims), aff’d, 498 F.
App’x 655 (8th Cir. 2013); Ace Am. Ins. Co., No. 07-3749, 2008 WL 4091013, at *5 (E.D. La.
Aug. 29, 2008) (mold, mildew, fungi and other similar organism exclusion bars mold property
damage claims); Clarke v. State Farm Fla. Ins., 123 So. 3d 583, 585 (Fla. Dist. Ct. App. 2012)
(virus encompassed within exclusion for any disease or virus transmittable from the insured to
another person excluded under policy); Tate v. One Beacon Ins. Co., 328 S.W.3d 262, 266 (Mo.
Ct. App. 2010) (spore, bacteria and virus exclusion precludes coverage for bodily injury claims
arising from mold exposure).
                                                13
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 15 of 24




in this context is unambiguous and means “to forbid by authority or command” or words to that

effect. Paradies Shops, Inc. v. Hartford Fire ins. Co., No. 1:03-CV-3154, 2004 WL 5704715, at

*1-2, 6 (N.D. Ga. 2004); see also S. Hospitality, Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1139-

41 (10th Cir. 2004) (holding the terms “prohibit access” unambiguous and means “formally

forbid” or “prevent”). Importantly, however, a civil authority order restricting, limiting, hindering

or regulating access to property is not enough; the prohibition must make it impossible to access

the insured’s property.10

       Plaintiff cannot meet this burden. The Governmental Orders on which NewChops relies

did not even require NewChops to shut down its business, much less prohibit access to the insured

premises. All of the orders limited in-person dining but specifically provided that restaurants could

provide take-out and delivery service to customers. See Section II.A (detailing terms of civil

orders). NewChops’s decision not to remain open under the terms permitted by the Governor and

Mayor is not a prohibition of access to the restaurant.




       10
          Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331, 336 (S.D.N.Y.
2004) (insured was entitled to civil authority coverage only during time it was denied all access to
premises and not during times when employees could access insured property on foot or using
public transit even though streets were closed to vehicular traffic); Commstop v. Travelers Indem.
Co. of Conn., No. 11-1257, 2012 WL 1883461, at *9 (W.D. La. May 17, 2012) (insured seeking
civil authority coverage was “required to put forward evidence showing access to its convenience
store was totally and completely prevented – i.e., made impossible – by the road replacement
program”); Ski Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-cv-2391, 2010 WL 2696782,
at *4-5 (M.D. Pa. July 6, 2010) (“[W]here the action of a civil authority merely hinders access to
the covered premises, without completely prohibiting access, federal courts have held that such
action is not covered”); Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l
Fire Ins. Co. of Hartford, 06-770-C, 2007 WL 2489711, at*3-4 (M.D. La. Aug. 29, 2007) (no civil
authority coverage “unless the action of civil authority actually and completely prohibited access
to the insured premises”); Paradies Shops, 2004 WL 5704715, at *5 (no civil authority coverage
for owner of airport shop because access to airport stores was not “specifically prohibited” by the
FAA’s order that grounded flights after the September 11 terrorist attacks).
                                                 14
        Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 16 of 24




        C.      The Civil Orders Were Issued to Prevent the Future Spread of
                Coronavirus (COVID-19), Not Because of Damage to Property

        The Civil Authority coverage also requires plaintiff to demonstrate that the Governmental

Order prohibiting access was issued “as a result of” damage to other property within one mile of

the insured premises, and further that the Order was issued in response to “dangerous physical

conditions resulting from the damage or continuation of the Covered Cause of Loss that caused

the damage.” Ex 1 at 57 (Form CSMR 00 30 01 14). As many courts have held, this provision

amounts to nothing less than a causation requirement, obligating the policyholder to prove that a

civil order was issued because of actual and prior property damage and not because of fear of, or

efforts to avoid, future damage.11 Such limitations make perfect sense given that insurers generally

do not underwrite risks untethered to actual property damage in commercial property policies.

        The Second Circuit’s analysis in United Air Lines v. Insurance Company of the State of

Pennsylvania, 439 F.3d 128, 134 (2d Cir. 2006), is instructive. In that case, the Court held that

any prohibition of access to premises at Ronald Reagan National Airport after the September 11

attacks was not covered by civil authority insurance because the evidence “indicates, not




        11
           See, e.g., Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686-87 (5th Cir.
2011) (holding that civil authority coverage “requires proof of a causal link between prior damage
and civil authority action”); Kelaher, Connell & Conner, P.C. v. Auto-Owners Ins. Co., No. 4:19-
cv-00693-SAL, 2020 WL 886120, at *4 (D.S.C. Feb. 24, 2020) (“reading the Civil Authority
section as a whole, it is clear that it was not written with the expectation that a civil authority order
would issue before the property damage that forms the basis of the order actually occurs); Not
Home Alone, Inc. v. Philadelphia Indem. Ins. Co., No. 1:10-cv-54, 2011 WL 13214381, at *6 (E.D.
Tex. Mar. 30, 2011) (evacuation orders issued in preparation for Hurricane Ike did not trigger civil
authority coverage because they were due to the anticipated threat of future damage and not
property damage that had already occurred), report and recommendation adopted, 2011 WL
13217067 (E.D. Tex. Apr. 8, 2011); Jones, Walker, Waechter, Poitevant, Carrere & Denegre, No.
09-6057, 2010 WL 4026375, at *3 (E.D. La. Oct. 12, 2010); (“Reading the Civil Authority section
as a whole, it is clear that it was not written with the expectation that a civil authority order would
issue before the property damage that forms the basis of the order actually occurs.”).
                                                   15
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 17 of 24




surprisingly, that the government’s . . . decision to halt operations at the Airport indefinitely was

based on fears of future attacks,” and not on prior physical damage. Id. As the court noted, a civil

authority order “designed to prevent, protect against or avoid future damage” does not entitle an

insured to coverage. Id.; Dickie Brennan, 636 F.3d at 686-87 (evacuation order issued in New

Orleans because of approaching hurricane insufficient to trigger civil authority coverage where no

evidence of prior property damage in vicinity of insured property damage).

       Plaintiff’s Complaint fails to provide plausible facts that the Government Orders were

issued as a result of damage to nearby property and in response to “dangerous physical conditions,”

as required by the Policy. Nor could it, given the plain wording of the orders at issue. The

Governmental Orders expressly state, as their purpose, a desire to limit transmission of COVID-

19 by imposing social distancing and other density reductions. None of the Orders identifies

physical damage to property occurring at any specific location, much less at property within one

mile of plaintiff’s insured premises, as required by the Policy. See Governor Wolf Proclamation

of Disaster Emergency of March 6, 2020 (Compl., Ex. 2 at 1) (declaring emergency to the “health

of the citizens” of Pennsylvania and need to “implement measures to mitigate the spread of

COVID-19”);12 Mayor Kenney Order of Mar. 22, 2020 (noting that “preventing unnecessary close

contact of individuals is an effective way to mitigate the spread of communicable diseases,”

ordering certain closures “in order to limit the spread of COVID-19,” but allowing essential




       12
          See also Governor Wolf Order of Mar. 19, 2020 (noting that “isolation, quarantine and
any other control measures” can be used for the “prevention and suppression of disease,” and
requiring closure of restaurants and bars “to help stop the spread of COVID-19,” but allowing
carry-out, delivery and drive-through services so long as “social distancing and other mitigation
measures are employed”). www.scribd.com/document/452416027/20200319-TWW-COVID-19-
Business-Closure-Order (emphasis added) (last visited May 30, 2020).
                                                 16
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 18 of 24




businesses to operate with social distancing rules).13 Social distancing and shut-down orders

issued to contain transmission of the virus are akin to prevention or prophylactic measures that

simply do not trigger Civil Authority coverage.

       D.      NewChops Has Not Alleged Physical Loss Of Or Damage To Its Own Property
               Or Nearby Property Caused By A Covered Cause of Loss

       Lastly, the requirement of direct physical loss of or damage to property is a standard

element of property policies, one that lies at the heart of what risks insurers elect to cover and

without which there can be no coverage. In its Complaint, NewChops has not alleged any physical

loss of or damage to its own property, much less damage to any property within one mile of its

restaurant. To the contrary, it bears repeating that plaintiff candidly admits it “does not seek any

determination of whether the Coronavirus is physically in or at the Insured Property . . .” Compl.

at ¶ 48. Thus, whether the presence of microorganisms, such as Coronavirus, on property would

constitute a direct physical loss or not under the Policy is not before the Court because there are

utterly no allegations that any physical damage of any kind has occurred either to NewChops’s

premises or to property within a one-mile radius. That omission, alone, is fatal to NewChops’s

claim for coverage.

       In first-party property policies, the “requirement that the loss be ‘physical,’ given the

ordinary definition of the term, is widely held to exclude losses that are intangible or incorporeal,

and, thereby to preclude any claim against a property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.” 10A Couch on Insurance § 148.46 (3d ed. 1995). As many courts have held, the


       13
          The fact that essential businesses were allowed to operate and that restaurants were
permitted to continue operations for carry-out and drive-through further underscores that the orders
were aimed at limiting risk of community spread and not because of property damage.
                                                  17
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 19 of 24




requirement of “physical” loss or damage connotes a structural change to the insured property.14

Indeed, the Policy’s business income coverage lasts for the “period of restoration,” which ends

when the damaged insured property “should be repaired, rebuilt or replaced.” Ex.1 at 66. As one

court correctly observed, these terms “strongly suggest that the damage contemplated by the Policy

is physical in nature.” Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287

(S.D.N.Y. 2005).

       The Third Circuit has held that direct physical loss can occur without physical alteration of

the property’s structure, but, importantly, it has limited this holding solely to cases where a

hazardous substance actually contaminates the property and renders it “uninhabitable and

unusable.” See, e.g., Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d

Cir. 2002) (applying New Jersey law) (“[I]f asbestos is present in components of a structure, but

is not in such form or quantity as to make the building unusable, the owner has not suffered a

loss.”); Motorists Mut. Ins. Co. v. Hardinger, 131 Fed App’x 823 (3d Cir. 2005) (applying

Pennsylvania law) (finding test for coverage is whether functionality of property was nearly

eliminated or destroyed or property made useless or uninhabitable as a result of e. coli



       14
           See Great N. Ins. Co. v. Benjamin Franklin Fed. Sav. & Loan Ass’n, No. 90-35654,
1992 WL 16749, at *1 (9th Cir. Jan. 31, 1992) (agreeing with district court’s conclusion that
“contamination of [policyholder’s] building with asbestos was an economic loss and not a physical
loss [because] the building remained physically unchanged”); Universal Image Productions, Inc.
v. Chubb Corp., 703 F. Supp. 2d 705, 711-12 (E.D. Mich. 2010) (mold and bacteria contamination
in a building did not constitute direct physical loss or damage because no part of the building’s
structure was altered), aff’d, 475 F. App’x 569 (6th Cir. 2012); Mama Jo’s, Inc. v. Sparta Ins. Co.,
No. 17-cv-23362, 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (restaurant did not suffer
direct physical loss or damage when dust and debris from nearby roadwork did not alter the
building’s structure and could be remediated by regular cleaning of the premises); Mastellone v.
Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130, 1144-45 (Ohio Ct. App. 2008) (“physical injury”
meant “a harm to the property that adversely affects the structural integrity of the house,” and
stains to wood siding caused by mold did not qualify because the mold did not change the siding’s
physical structure and the stains could be washed off).
                                                18
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 20 of 24




contamination).15    NewChops does not even attempt to satisfy these stringent pleading

requirements. The Complaint essentially concedes, for all practical purposes, that NewChops’s

property is not contaminated. And, the Governmental Orders cited in the Complaint do not identify

any “contaminated” property whatsoever nor require evacuation of any property because it is

uninhabitable or unusable. Indeed, whether a business could remain open under the orders turned

not on whether Coronavirus was present or whether a property was physically damaged, but on

whether the business’s operations fell into one of the many exceptions to the closure orders for

businesses providing an essential service.16 See Section II.A, supra.

       In short, the Admiral Policy only covers business income or other losses if plaintiff’s

suspension of operations is caused by direct physical loss of or damage to either its own property

or property within one mile of the insured property, which results in issuance of a civil authority

order wholly prohibiting access to the insured property. NewChops’s complaint alleges no such

damage and allegations of economic loss resulting from Governmental Orders designed to curb



       15
          Thus, in Port Authority, the court concluded that the “mere presence of asbestos in a
building or the general threat of its future release” was insufficient to constitute physical damage.
311 F.2d at 236. Noting that in “ordinary parlance and widely accepted definition, physical
damage to property means a distinct, demonstrable and physical alteration of structure,” the court
concluded that alleged physical damage by “substances unnoticeable to the naked eye must meet
a higher threshold.” Id.
       16
           At least one court, applying New York law, has already rejected policyholder arguments
that fear of transmission or efforts to control the spread of COVID-19 can displace requirements
that a policyholder plead and prove direct physical damage to property. See Social Life Magazine,
Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (VEC) (S.D.N.Y.). In denying a motion for
preliminary injunction by a policyholder seeking business income coverage, the court determined
that the insured could not demonstrate a likelihood of success on the merits. As the court noted to
the policyholder, “New York law is clear that this kind of business interruption needs some damage
to property to prohibit you from going [to the property].” Transcript of May 14, 2020 at 15
(attached hereto as Exhibit 2). Finding that the virus damaged people and not property and that no
plausible allegations of property damage had been made, the court denied the motion on the
grounds that “this is just not what’s covered under these insurance policies.” Id.
                                                 19
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 21 of 24




transmission of the virus are no substitute for this critical ingredient. Under Twombly and Iqbal,

the absence of “sufficient factual matter” “to state a claim to relief that is plausible on its face,”

requires entry of judgment as to Admiral. Iqbal, 556 U.S. at 678.

       E.      The Policy’s “Business Income” Coverage Does Not Apply to NewChops’s
               Claim

       Plaintiff’s claim is almost entirely focused on obtaining Civil Authority coverage. At the

end of its Complaint, however, NewChops makes a half-hearted effort to obtain a “declaration that

the Policy provides business income coverage in the event that Coronavirus has directly or

indirectly caused a loss or damage at the Plaintiff’s Insured Property or the immediate area of the

Plaintiff’s Insured Property.” Compl., Prayer for Relief (5) (emphasis added). The Civil Authority

claim has already been dispensed with in the preceding sections of this brief. As to potential

coverage for damage to plaintiff’s own premises, that presumed afterthought rests wholly on

speculation and fares no better than plaintiff’s claim for Civil Authority coverage.

       The Policy’s Business Income coverage grant provides in pertinent part as follows:

               We will pay for the actual loss of Business Income you sustain due
               to the necessary “suspension” of your “operations” during the
               “period of restoration”. The “suspension” must be caused by direct
               physical loss of or damage to property at premises which are
               described in the Declarations and for which a Business Income
               Limit of Insurance is shown in the Declarations. The loss or damage
               must be caused by or result from a Covered Cause of Loss.

Ex.1 56 (Form CSMR 00 30 01 14).

       Thus, Business Income coverage requires a suspension of operations “caused by direct

physical loss of or damage to property” at the policyholder’s premises. Even if the presence of

Coronavirus could constitute “direct physical loss of or damage to” property – a point Admiral

disputes – NewChops’s disavowal that Coronavirus was present at its restaurant strips this

argument of any force. Courts, of course, are not free to issue advisory opinions or to speculate
                                                 20
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 22 of 24




about potential claims that are not asserted in the complaint and supported by well-founded facts.

See Chafin v. Chafin, 568 U.S. 165, 172 (2013) (“Federal courts may not ‘decide questions that

cannot affect the rights of litigants in the case before them’ or give ‘opinion[s] advising what the

law would be upon a hypothetical state of facts”).

       Moreover, even if NewChops had presented plausible facts in support of direct physical

loss of or damage to its own premises, the Virus Exclusion would plainly bar any claim for

resulting Business Income coverage. For business income coverage to be triggered, the “loss or

damage” to the insured’s property must be “caused by or result from” a Covered Cause of Loss,

here the Coronavirus. Ex. 1 at 56 (Form CSMR 00 30 01 14). The Virus Exclusion, however,

precludes coverage for the same loss or damage “caused by or resulting from any virus,” and

unambiguously applies to “forms or endorsements that cover business income.” Ex 1 at 79, ¶¶ A,

B (Form CP 01 40 07 06). Thus, in order to bring a claim within the Policy’s Business Income

grant of coverage, NewChops would have to allege the very same facts that also bring its claim

squarely within the scope of the Virus Exclusion.

       NewChops cannot have it both ways and argue, on the one hand, that the virus caused its

loss, but on the other, that the Virus Exclusion, which bars coverage for losses caused by viruses,

does not apply. Even based upon these “hypothetical” facts, there is no warrant in the Admiral

Policy to provide business interruption coverage to plaintiff.


V.     CONCLUSION

       For the foregoing reasons, this Court should grant Admiral’s Motion for Judgment on the

Pleadings and direct the Clerk to enter final judgment in Admiral’s favor.




                                                21
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 23 of 24




                                    Respectfully Submitted,

                                    GOLDBERG SEGALLA LLP


Date: June 5, 2020                   /s/ Eric A. Fitzgerald
                                    Eric A. Fitzgerald, Esquire
                                    Attorney ID No.: 72590
                                    Hillary N. Ladov, Esquire
                                    Attorney ID No.: 315833
                                    1700 Market Street, Suite 1418
                                    Philadelphia, PA 19103
                                    267-519-6800
                                    efitzgerald@goldbergsegalla.com
                                    hladov@goldbergsegalla.com

                                    Antonia B. Ianniello (pro hac vice pending)
                                    John F. O’Connor (pro hac vice pending)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, N.W.
                                    Washington, D.C. 20036
                                    202-429-3000
                                    aianniello@steptoe.com
                                    joconnor@steptoe.com

                                    Attorneys for Defendant
                                    Admiral Indemnity Company




                                      22
       Case 2:20-cv-01949-TJS Document 17-1 Filed 06/05/20 Page 24 of 24




                                 CERTIFICATE OF SERVICE

        I certify that on this 5th day of June, 2020, I caused a true copy of the foregoing to be filed
with the Court’s CM/ECF system, which automatically serves a copy on the below-listed counsel
of record:

                                       Richard M. Golomb, Esq.
                                       Kenneth J. Grunfeld, Esq.
                                       GOLOMB & HONIK, P.C.
                                       1835 Market Street, Suite 2900
                                       Philadelphia, PA 19103

                                       Arnold Levin, Esq.
                                       Frederick Longer, Esq.
                                       Daniel Levin, Esq.
                                       LEVIN SEDRAN & BERMAN, L.L.P.
                                       510 Walnut Street, Suite 500
                                       Philadelphia, PA 19106-3697



                                               /s/ Hillary N Ladov
                                               Hillary N. Ladov
